Citation Nr: 1500903	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.

5.  Entitlement to service connection for dermatitis of the feet, to include as secondary to Agent Orange exposure.

6.  Entitlement to service connection for skin cancer, to include as secondary to Agent Orange exposure.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.  The Veteran had service in the Republic of Vietnam from January 1971 to May 1971.

These matters come before the Board of Veterans' Appeals (the Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in September 2014.  A transcript of that proceeding has been associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's current cataract disability is etiologically related to a disease, injury, or event in service.

2.  The evidence does not show that the Veteran's current dermatitis disability is etiologically related to a disease, injury, or event in service.

3.  The evidence does not show that the Veteran's current skin cancer disability is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A cataract disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A dermatitis disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A skin cancer disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).
The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in June 2011 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed cataracts, dermatitis, and skin cancer disabilities.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing the Veteran's cataracts, dermatitis, and skin cancer disabilities is unnecessary.  As discussed below, the evidence does not show that the Veteran has cataract, dermatitis or skin cancer disabilities as a result of a disease or injury incurred in service.  Indeed, the Veteran testified that his dermatitis and skin cancer did not begin until many years after service.  As there is no credible evidence that the Veteran experienced an in-service "event, injury or disease" as required by the second McLendon element to support his dermatitis and skin cancer claims or competent evidence indicating that the Veteran's cataract, skin cancer, and dermatitis disabilities may be associated with his service, to include presumed exposure to herbicides, as required by the third McLendon element, a remand to afford the Veteran examinations for these conditions is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board further notes that the act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal and asked questions of the Veteran in order to help him support his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").


Cataract

VA medical records from June 2012 show the Veteran has a diagnosis of cataract status post-surgery over right eye.  Thus, the first Hickson element is met.

With respect to in-service complaints or treatment, the Veteran testified that he began having problems with his cataract during service.  See Hearing Transcript, pp. 3-7.  However, the Veteran's service treatment records are silent for any complaints or diagnoses of or treatment for a cataract, and his June 1971 separation examination indicated no problems with his eyes.  Certainly, the Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He generally is not, however, competent to diagnose a medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such a cataract.  Thus, his statements regarding such a diagnosis in service are not competent.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board also found noteworthy a June 2009 VA medical record indicating that the Veteran complained of blurred vision in his right eye only for the past year and a half.

The Board therefore affords the contemporaneous medical records showing no diagnosis or treatment for cataract greater probative value than the Veteran's post-service testimony regarding the condition.  Thus, the second Hickson element is not met, and the claim fails on that basis.  Moreover, there is no competent evidence of record indicating that a current cataract disability may be related to service.  In that regard, the Board finds that the Veteran as a lay person is not competent to provide an etiological opinion for a cataract disability as this requires medical training.  Additionally, cataracts are not listed under 38 C.F.R. § 3.309 (e) (2014) as a disease that is presumed to be service-connected.  

Dermatitis

A September 2012 VA treatment record shows the Veteran has a current diagnosis of chronic foot dermatitis; thus, the first Hickson element is satisfied.

However, as to the second Hickson element, the Veteran's service treatment records are silent for any diagnosis or treatment for a skin disorder, including dermatitis.  Additionally, during his September 2014 hearing, the Veteran testified that his dermatitis first started bothering him "15 to 17 years ago," and reported that the condition did not bother him during service.  See Hearing Transcript, pp. 12-13.  He also testified that his dermatitis of the feet did not occur during service.  Id. at 14, 16.  Based on the foregoing, the second Hickson element is not met, and the claim fails on that basis.  There is also no evidence of record indicating that dermatitis could be related to service, including presumed herbicide exposure therein.  The Veteran as a lay person is not competent to provide an etiological opinion in this regard as the etiology of dermatitis first shown many years after service is beyond the capability of a lay person to observe.  Additionally, dermatitis is not listed under 38 C.F.R. § 3.309 (e) (2014) as a disease that is presumed to be service-connected.  

Skin Cancer

VA treatment records show the Veteran was diagnosed with basal cell carcinoma, nodular pattern, of the right lateral zygoma in September 2011, and with squamous cell carcinoma of the right temple in November 2012.  Thus the first Hickson element is met.

With respect to the second Hickson element, the Veteran's service treatment records provide no indication of a diagnosis of or treatment for any form of skin cancer.  During his hearing, the Veteran testified that he always wore a cap during service and that the skin cancer only affected his face and head.  Hearing Transcript, pg. 40.  The Veteran also reported that he first began having skin cancer problems in the last 6 or 7 years.  Id. at 36.  Thus, the Board concludes the second Hickson element has not been met, and the claim fails on that basis.

Nevertheless, for the sake of completeness, the Board will address the third Hickson element, a medical nexus.  The record contains no positive nexus opinion linking the Veteran's skin cancer to service.  Indeed, the Veteran testified that none of his treating physicians has said that a link exists between the Veteran's service, to include his presumed exposure to toxic herbicides, and his skin cancer.  See Hearing Transcript, pg. 37.  Additionally, basal cell carcinoma and squamous cell carcinoma are not conditions listed under 38 C.F.R. § 3.309 (e) (2014) as cancers that are presumed to be service-connected.  

The Board acknowledges the Veteran's assertions that his skin cancer is the result of his military service, specifically his presumed exposure to toxic herbicides.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his skin cancer and his military service, to include presumed exposure to toxic herbicides.  Thus, his statements regarding any such link are not competent.  See Jandreau, 492 F.3d at 1377.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for cataract, dermatitis, and skin cancer must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a cataract disability is denied.

Entitlement to service connection for dermatitis is denied.

Entitlement to service connection for skin cancer is denied.


REMAND

With respect to the Veteran's claim for a bilateral hearing loss and tinnitus disabilities, the Board finds that the November 2011 VA examination report to be inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Although the examiner noted the Veteran's reports of in-service noise exposure, as well as his subsequent relevant history, the examiner did not explain the significance of the Veteran's reported noise exposure and its relationship to his current hearing loss.  In light of the above, the Board finds that the November 2011 VA opinion is inadequate for the Board to make an informed decision on the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

The Board stresses that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As to the Veteran's hypertension claim, VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  

The Veteran has not been afforded a VA examination for his hypertension disability.  VA treatment records from June 2012 show the Veteran has a current diagnosis of hypertension.  The Veteran had service in the Republic of Vietnam in 1971 and is thus presumed to have been exposed to toxic herbicides; he has also asserted that his hypertension is due to his presumed exposure to toxic herbicides.  Given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of his hypertension disability.

The Institute of Medicine's 2006 report, as well as subsequent reports in 2010 and 2012 confirm that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension disability.  Any indicated tests should be accomplished.  The examiner should review the claims file and provide an opinion on the following:

a)  Does the Veteran have a current diagnosis of hypertension?

b)  If so, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by or related to active military service, to include the Veteran's presumed exposure to toxic herbicides.

In formulating the requested opinion, the examiner should address the findings of the Institute of Medicine on the association between Agent Orange exposure and hypertension, which include "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694, 697 (2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, limited or suggestive does not rule out the possibility of a connection; therefore, an opinion as to the likelihood is requested.

2.  Forward the Veteran's claims file to the examiner who conducted the November 2011 VA audiological examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is caused by or related to service, to include his credible reports of excessive in-service noise exposure.  The examiner should explain the significance, if any, of the shifts in hearing acuity during service.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is caused by or related to service, to include his credible reports of excessive in-service noise exposure.

The examiner should comment on the Veteran's reports of being exposed to traumatic noise during service and his September 2014 testimony, including the Veteran's statement as to the differences between his in-service and post-service noise exposure.  See Hearing Transcript, pp. 23-26.  The Board notes that the Veteran is competent to describe his in-service noise exposure and acoustic trauma.

The rationale for any opinion rendered must be provided.  

With respect to the above requested opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


